United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-2440
                        ___________________________

                             United States of America

                       lllllllllllllllllllll Plaintiff - Appellee

                                          v.

                                Rita Frances Hunter

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                  for the Western District of Missouri - Joplin
                                ____________

                          Submitted: December 23, 2013
                            Filed: December 26, 2013
                                  [Unpublished]
                                  ____________

Before LOKEN, BOWMAN, and GRUENDER, Circuit Judges.
                          ____________

PER CURIAM.

     After Rita Hunter pleaded guilty to document fraud in violation of 18 U.S.C.
§§ 1001 and 2, the district court1 imposed a sentence of 12 months and 1 day in

      1
       The Honorable Dean Whipple, United States District Judge for the Western
District of Missouri.
prison and 3 years of supervised release, and ordered Hunter to pay $120,000 in
restitution. On appeal, Hunter’s counsel has moved to withdraw and has filed a brief
under Anders v. California, 386 U.S. 738 (1967), challenging the imposition of
restitution.

      We conclude that the court did not plainly err in imposing restitution for the
uncontested amount of pecuniary loss to Medicaid, the victim of Hunter’s fraud. See
18 U.S.C. § 3663A(a)(1), (c)(1)(A)-(B); United States v. Schmidt, 675 F.3d 1164,
1167-69 (8th Cir. 2012) (“victims” owed restitution include governmental agencies);
United States v. Louper-Morris, 672 F.3d 539, 566 (8th Cir. 2012) (standard of
review).

       Further, having independently reviewed the record under Penson v. Ohio, 488
U.S. 75, 80 (1988), we find no nonfrivolous issues. We therefore affirm the judgment
of the district court, and we grant counsel’s motion to withdraw.
                         ______________________________




                                        -2-